OPINION OF THE COURT
John S. Lockman, J.
In this article 78 proceeding, petitioner, a business education teacher also certified in academic subjects, seeks reinstatement alleging he was improperly excessed when respondent, finding it necessary to eliminate a business teacher due to declining enrollment in that subject, discharged him instead of less senior academic teachers.
Respondent claims that teachers who never taught academic courses for it, such as petitioner, have always been in the special or vertical area rather than the academic or horizontal tenure area which is restricted to the core subjects of elementary education — English, social studies, mathematics, science and foreign languages. '
A hearing was required to determine in which tenure area petitioner was employed — special or academic. At the hearing the findings of fact were set forth in the record. It was established by respondent’s superintendent that during his 18 years in the district the business education department was separate from the academic with its own office, curriculum, diploma, students and teachers. He further testified that while no resolution was passed by the board of education, business teachers were considered to be in the special tenure area.
*928Although enacted after petitioner was granted tenure, section 30.8 of the rules of the Board of Regents (8 NYCRR 30.8), by placing business teachers in the special tenure area, tends to corroborate this (Steele v Board of Educ., 40 NY2d 456), as does Matter of Miller (19 Ed Dept Rep 452).
Accordingly, I conclude that petitioner was at all times employed in a special tenure area and dismiss the petition.